Citation Nr: 0124304	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945, from April 1948 to January 1950, from June 
1951 to March 1960 and from February 1961 through June 1967.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellant's claim for service connection for the veteran's 
cause of death pursuant to 38 U.S.C.A. Chapter 35.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal of this issue.


REMAND

The appellant, the surviving spouse of the veteran, contends 
that service connection is warranted for the cause of the 
veteran's death.  Specifically, she argues that the veteran 
was service-connected for a heart condition that was 
evaluated as noncompensable and that the RO was erroneous in 
denying her claim for entitlement to service connection for 
cause of the veteran's death.  A thorough review of the 
claims file reveals that a rating decision issued in 
September 1975 denied the veteran's claim for service 
connection for heart condition.  The veteran did not appeal 
this decision.

The veteran's certificate of death reflects that the veteran 
died in May 1999 at the Gateway Medical Center.  The 
immediate cause of death was pneumonia, which was considered 
to be due to (or as a consequence of) congestive heart 
failure.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection maybe established for the cause of the veteran's 
death when a service connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (2001).  A service-connected disability is the 
principal cause of death when that disability "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2001).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death" or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (2001).  See generally, Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 
38 C.F.R. § 20.1106 (2001); Ruiz v. Gober, 10 Vet. App. 352, 
358 (1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

The veteran's service medical records have been obtained and 
associated with the claims file.  A report from the veteran's 
entrance physical examination is included.  There are no 
notes indicating the veteran had any heart condition or 
problem upon his entrance into service in September 1942.  
Medical records from October 1943 show that the veteran was 
admitted to a military hospital for cardiac arrhythmia and 
paroxysmal tachycardia of an undetermined cause.  In October 
1943, December 1943 and January 1944, the veteran was treated 
again for these symptoms.  In January 1944, the veteran was 
also treated for neurocirculatory asthenia.  In January 1961 
the veteran was examined and underwent an EKG.  A record from 
February 1962 indicates that the veteran's service medical 
records did not reflect any "true cardiac history."  These 
notes reflect that a complete cardiac workup had been 
performed in January 1961 and that there was no evidence of 
cardiac pathology.  In November 1966, when the veteran was 
evaluated for his retirement, no hypertension was found.  
However, records from February 1967 relating to examinations 
in connection with the veteran's retirement indicate the 
veteran suffered from paroxysmal arterial tachycardia and 
elevated blood pressure, yet did not exhibit hypertension.

Review of the claims file reveals no further medical records 
regarding treatment the veteran underwent until 1987.  In May 
1988, the veteran was diagnosed as suffering from atrial 
fibrillation, chronic obstructive pulmonary disease and 
hypertension.  Subsequent medical records reveal the 
veteran's continual complaints of shortness of breath, 
dyspnea upon any exertion and atrial fibrillation.  The 
veteran suffered a stroke in 1995 and experienced right-sided 
weakness and aphasia as a result.  A letter from the 
veteran's private physician, dated July 22, 1996, described 
the veteran as essentially an invalid; unable to ambulate 
with out the use of a walker and then only for very short 
distances, and experiencing significant activity intolerance, 
significant breathing impairment and decreased cardiac output 
secondary to his chronic atrial fibrillation and other heart 
problems.  The physician further stated that the veteran also 
suffered from significant pain in his joints, chronic 
obstructive pulmonary disease, emphysema and reversible 
airway disease, impaired visual acuity and dementia.

In a January 1997 letter, the veteran's private physician 
stated that the veteran suffered from multiple medical 
problems and, at that time, he suspected the veteran had lung 
cancer.  The physician described the veteran's medical 
problems as including a history of CVA, alcoholism, dementia, 
chronic atrial fibrillation, COPD with some reversible airway 
disease, continued alcohol and tobacco abuse, high blood 
pressure, chronic arthritis, and chronic joint pains.

Medical records from an April 1997 hospitalization of the 
veteran show he presented to the emergency room with a chief 
complaint of experiencing an episode of right-sided weakness, 
inability to speak and an apparent seizure involving the 
right side of his body.  He was admitted to the hospital and 
discharged two days later.  His discharge diagnoses included 
seizure, chronic atrial fibrillation, COPD, dementia and 
hypertension.  A record from the veteran's private physician 
in July 1997 indicates a suspected possible aortic aneurysm.

The veteran's terminal hospital report from May 1999 
indicates that the veteran died from respiratory failure 
secondary to bilateral pneumonia and COPD.  Contributing 
factors included atrial fibrillation and congestive heart 
failure.

Based upon our review of the claims file, we conclude that a 
medical opinion is needed to make an informed decision in 
this matter.  The veteran's service medical records seem to 
indicate some cardiac symptoms during service.  However, a 
record from February 1962 states, unequivocally, that the 
veteran did not have any "true cardiac history."  We find 
this to be ambiguous and believe it involves medical issues 
that cannot be resolved without a medical opinion.  
Therefore, the Board cannot render a final determination in 
this matter until such an opinion is obtained.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations were recently promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Specifically, the newly enacted 38 U.S.C.A. § 5103A (2000) 
provides that "[t]he Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim . . 
. if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2. The veteran's entire claims file should 
be reviewed and examined by an appropriate 
specialist.  Based upon the review of the 
claims file, the examiner should 
specifically provide an opinion as to: 

(1) whether it is likely, unlikely, 
or at least as likely as not that the 
heart condition originated during the 
veteran's military service, or that 
symptoms first shown during service, such 
as elevated blood pressure, were early 
manifestations of the later-diagnosed 
heart problems.

The examiner should note that 
evidence briefly outlining the veteran's 
inservice medical history has been 
included in this decision (see pages 3 
through) to aid in reviewing the claims 
file, a review of said summary is in no 
way an acceptable substitute for a first 
hand examination and evaluation of the 
veteran's complete medical records.  The 
examiner should pay particular attention 
to the medical records that have been 
flagged with yellow post-it notes and 
paperclips.

(2) If and only if the examiner finds 
that the veteran's heart problems 
originated during service, then he or she 
is requested to render an opinion as to 
whether, based upon the record, the 
veteran's heart condition caused or 
substantially contributed to cause the 
veteran's death in May 1999.

The examiner is reminded that, in 
accordance with the Code of Federal 
Regulations, a contributory cause of death 
must be causally connected to the death 
and must have "contributed substantially 
or materially" to death, "combined to 
cause death" or "aided or lent assistance 
to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (2001).

Thereafter, the RO should readjudicate this claim.  If 
the benefit sought on appeal remains denied, the appellant 
and her representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



